Citation Nr: 0938434	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for generalized anxiety disorder, prior to June 9, 
2009.

2.  Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder, from June 9, 2009.

3.  Entitlement to a compensable disability evaluation for 
residuals of laceration of the chin.

4.  Entitlement to a compensable disability evaluation for 
asthenopia.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims.  In 
September 2007, the Board remanded the claims for additional 
development.  In a July 2009 rating decision, the evaluation 
of the Veteran's service connected anxiety disorder was 
increased to 30 percent, effective June 9, 2009.  As a higher 
schedular evaluation for anxiety is possible, the issue of 
entitlement to an increased evaluation for anxiety remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In June 2007, the Veteran presented personal testimony during 
a central office hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to June 9, 2009, anxiety was manifested by symptoms 
controlled by continuous medication.

3.  From June 9, 2009, anxiety is manifest by an occupational 
and social impairment with symptoms of depressed mood, 
anxiety, and memory loss.

4.  The Veteran has a 0.2 cm by 2.75 cm scar on his chin that 
is not tender, does not adhere to underlying tissue, does not 
result in loss of function, does not have underlying soft 
tissue damage, does not have ulceration, is not depressed, 
has a normal texture, and is elevated.

5.  The Veteran's vision is correctable to 20/20 at distance, 
and asthenopia as not been active throughout the appeal.

6.  The evidence of record does not demonstrate the Veteran 
is unemployable solely as a result of his service-connected 
disabilities


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for the assignment of 
an evaluation in excess of 10 percent for service-connected 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

2.  From to June 9, 2009, the criteria for the assignment of 
an evaluation in excess of 30 percent for service-connected 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

3.  The criteria for the assignment of an evaluation of 10 
percent, but no higher, for a service-connected scar have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7800 (before and 
after revisions effective October 23, 2008).

4.  The criteria for the assignment of a compensable 
evaluation for service-connected asthenopia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.79,  4.84a, Diagnostic Code 6003 (2009).

5.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2003, April 2003, July 2003, 
August 2003, and January 2008.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Anxiety

The Veteran is seeking a higher rating for his anxiety 
disorder.  A rating action in July 2009, increased the 10 
percent rating to 30 percent, effective June 9, 2009.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for generalized anxiety disorder, prior to June 9, 
2009.

2.  Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder, from June 9, 2009.

3.  Entitlement to a compensable disability evaluation for 
residuals of laceration of the chin.

4.  Entitlement to a compensable disability evaluation for 
asthenopia.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims.  In 
September 2007, the Board remanded the claims for additional 
development.  In a July 2009 rating decision, the evaluation 
of the Veteran's service connected anxiety disorder was 
increased to 30 percent, effective June 9, 2009.  As a higher 
schedular evaluation for anxiety is possible, the issue of 
entitlement to an increased evaluation for anxiety remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In June 2007, the Veteran presented personal testimony during 
a central office hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to June 9, 2009, anxiety was manifested by symptoms 
controlled by continuous medication.

3.  From June 9, 2009, anxiety is manifest by an occupational 
and social impairment with symptoms of depressed mood, 
anxiety, and memory loss.

4.  The Veteran has a 0.2 cm by 2.75 cm scar on his chin that 
is not tender, does not adhere to underlying tissue, does not 
result in loss of function, does not have underlying soft 
tissue damage, does not have ulceration, is not depressed, 
has a normal texture, and is elevated.

5.  The Veteran's vision is correctable to 20/20 at distance, 
and asthenopia as not been active throughout the appeal.

6.  The evidence of record does not demonstrate the Veteran 
is unemployable solely as a result of his service-connected 
disabilities


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for the assignment of 
an evaluation in excess of 10 percent for service-connected 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

2.  From to June 9, 2009, the criteria for the assignment of 
an evaluation in excess of 30 percent for service-connected 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

3.  The criteria for the assignment of an evaluation of 10 
percent, but no higher, for a service-connected scar have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7800 (before and 
after revisions effective October 23, 2008).

4.  The criteria for the assignment of a compensable 
evaluation for service-connected asthenopia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.79,  4.84a, Diagnostic Code 6003 (2009).

5.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2003, April 2003, July 2003, 
August 2003, and January 2008.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Anxiety

The Veteran is seeking a higher rating for his anxiety 
disorder.  A rating action in July 2009, increased the 10 
percent rating to 30 percent, effective June 9, 2009.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

In this case, the Veteran submitted a January 2003 letter 
from L.B., M.D., which stated that the Veteran had a history 
of anxiety disorder and depression for which he took Celexa.  
The Veteran stated in March 2003 that his anxiety disorder 
had persisted for over 30 years.  He had been treated with 
medication and therapy sessions.  He stated that his anxiety 
had cost him jobs, relationships, two marriages, and numerous 
conflicts in his life.

On VA fee-basis examination in March 2003, the Veteran 
reported that he had held over 20 jobs during the previous 30 
years.  He said that he had not worked in the previous three 
years.  He related that he had many problems dealing with 
people and was not patient.  He was easily agitated and 
easily frustrated.  He had been divorced for 11 years and had 
a girlfriend for the previous 10 years.  He had an erratic 
relationship with his two children.  He spent most of his 
time on his computer, watching television, and reading.  He 
took Celexa and had taken Paxil in the past.  On mental 
status examination, the examiner observed that the Veteran 
was alert and spoke with a normal rate. His affect was 
slightly constricted in range.  His mood was subdued and 
slightly depressed.  His thought processes were goal directed 
and well organized without suicidal ideation or psychotic 
features.  Short-term and long-term memories were deemed 
grossly intact.  The diagnosis given was generalized anxiety 
disorder.  The examiner assigned a global assessment of 
functioning (GAF) score of 60-70.

A VA treatment record from October 2003 shows that the 
Veteran had a history of anxiety and depression.

The Veteran remarked in April 2004 that the reason he faced 
his television and computer much of the time was because of 
his anxiety.  He said that he would rather earn a living but 
had not been able to do so on a full-time basis for nearly 
four years.  He said that his work efficiency had 
deteriorated, and he said he had become forgetful, 
disorganized, messy, easily tired, and moody.

During his June 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran said that his anxiety had worsened.  
He noted that he had been on tranquilizers and anti-anxiety 
medications since he left the military.  He said that he was 
depressed, had a lot of anxiety, was very nervous, was 
insecure, and had an uneasy way of looking at life.  He said 
that he did not have a good appetite for food or sex.  He 
said that he had gained and lost weight.  He felt uptight and 
had a lot of anger.  He said he taught anger management as a 
volunteer at an adult detention center.  He said that he was 
not currently in therapy, although he had been in therapy 
previously.  He stated that he was divorced.

On VA examination in June 2009, it was noted that the Veteran 
was taking Venlafaxine for anxiety.  The Veteran said that he 
didn't have nay friends and was more cynical and sarcastic 
than ever.  He said he felt anxious most of the time.  He 
felt that he escaped by watching television and going out in 
nature.  He said that he hadn't had a full-time job in over 
five years.  He mentioned that he had lived alone since his 
divorce over 14 years previously.  It was noted that the 
Veteran isolated himself, appropriately interacted with 
others, and was capable of basic activities of daily living.  
The examiner noted that the Veteran did not have impairment 
of thought processes or communication.  No hallucinations 
were noted.  The examiner felt that the Veteran behaved 
appropriately during the session.  No suicidal or homicidal 
ideation was present.  It was noted that the Veteran was able 
to maintain his personal hygiene and basic activities of 
daily living.  While the Veteran was orientated to person, 
place and time, he did have impaired memory.  The examiner 
found no obsessive or ritualistic behavior.  Rate and flow of 
speech was deemed normal.  No panic attacks were present.  
The examiner did find depression, anxiety, and sleep 
impairment.  The examiner opined that the Veteran's 
employment was severely impacted by his symptoms, but it was 
noted that the Veteran was not unemployable.  The diagnosis 
was generalized anxiety disorder.  The GAF score assigned was 
54.

Based on the evidence of record, the Board finds that prior 
to June 9, 2009. anxiety is shown to have been manifested by 
no more than symptoms controlled by continuous medication.  
The VA treatment records and March 2003 fee-basis examination 
establish that the Veteran been continuously taking 
medication for his anxiety.  However, prior to June 9, 2009, 
the evidence of record does not show that the Veteran 
suffered from weekly (or less often) panic attacks, memory 
loss, or a chronic sleep impairment due to anxiety.  The 
March 2003 fee-basis examiner observed that the Veteran's 
short and long term memory was grossly intact.  That 
examination also showed that while the Veteran reported 
trouble sleeping, he had been diagnosed with sleep apnea and 
used a C-pap machine.  Thus, an evaluation in excess of 10 
percent is not warranted for anxiety prior to June 9, 2009.

The Board observes that the June 2009 VA examination 
documents an increase in the severity of the Veteran's 
symptoms.  The examiner noted that the Veteran's memory was 
impaired.  The increase in severity in the Veteran's symptoms 
was reflected in a decrease in the assigned GAF score.  
However, there is no probative evidence of anxiety symptoms 
such as suspiciousness, stereotyped speech, panic attacks, 
difficulty in understanding complex commands, retention of 
only highly learned material, or impaired judgment and 
abstract thinking.  Nor is there probative evidence of 
symptoms such as obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or a persistent danger of 
hurting self or others.  Therefore, the Board finds a rating 
of 30 percent, but no higher, is warranted from June 9, 2009.

The aforementioned discussion makes clear that the veteran's 
anxiety symptomatology has resulted in a disability picture 
that more nearly approximates the level of occupational and 
social impairment contemplated for a 30 percent rating under 
the applicable rating criteria from June 9, 2009.  As the 
criteria for the next higher, 50 percent, rating for anxiety 
have not been met, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for anxiety.  The Board is mindful that the 
Veteran has stated that he has not worked in several years as 
a result of his anxiety.  However, the medical evidence shows 
the veteran's anxiety is not a total occupational and social 
impairment.  In particular, the Board finds the results of 
the June 2009 VA examination persuasive as the examiner 
thoroughly examined the Veteran and performed all necessary 
tests.  The examiner opined that while the Veteran's anxiety 
symptoms made the Veteran's employability poor, he said that 
the Veteran was employable.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Scar

It is significant to note that VA regulations associated with 
the rating criteria for skin disorders, including disfiguring 
scars to the head, face, and neck, were revised effective 
October 23, 2008.  See 73 Fed. Reg. 5,471 (Sep. 23, 2008).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

7800
Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under Sec. 4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.  
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
October 23, 2008).

A veteran who VA rated under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request 
for review pursuant to this rulemaking will be treated as a 
claim for an increased rating for purposes of determining the 
effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.


7800
Burn scar(s) of the head, face, or neck; scar(s) of 
the head, face, or neck due to other causes; or other 
disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under §4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.


Note (4): Separately evaluate disabling effects 
other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, 
such as pain, instability, and residuals of 
associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply §4.25 to 
combine the evaluation(s) with the evaluation 
assigned under this diagnostic code.


Note (5):The characteristic(s) of disfigurement 
may be caused by one scar or by multiple scars; 
the characteristic(s) required to assign a 
particular evaluation need not be caused by a 
single scar in 
order to assign that evaluation.

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective after 
October 23, 2008).

In this case, the Veteran told a VA fee-basis examiner in 
March 2003 that he had discomfort when he shaved due to a 
scar on his chin.  The examiner noted a very faint scar which 
was well healed.  The examiner said there was no keloid 
formation, no tenderness, no disfigurement, no ulceration, 
and no pigmental changes.  It was noted that the scar was 
one-half inch in length.  The examiner opined that the 
laceration of the chin was resolved, as the laceration was 
healed.  The examiner stated that the scar was negligible.

In April 2004, the Veteran commented that while in basic 
training, his chin was stitched by a field medic and not a 
doctor.  He said that for years he cut himself shaving.  He 
observed that the scar remained visible to the naked eye.  He 
said that the scar was noticeable and a socially negative 
asset.

During his June 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran said that his scar was bothersome and 
ugly.  He stated that he cut himself from time to time.  He 
said that the scar was about an inch under his skin.  He 
remarked that the scar was only tender after he shaved.  He 
recalled that he cut himself shaving three or four times a 
week.  

On VA examination in June 2009, the examiner noted that the 
scar was visible when the Veteran extended his neck 
approximately 10 to 15 degrees, but the scar was not visible 
when the neck was in the neutral position.  It was noted that 
the maximum width of the scar was 0.2 cm, and the maximum 
length of the scar was 2.75 cm.  There was no tenderness on 
palpation, no adherence to underlying tissue, no loss of 
function, no underlying soft tissue damage, no skin 
ulceration or breakdown over the scar, no underlying tissue 
loss, no depression of the scar, and no disfigurement 
observed.  The examiner stated that the scar was elevated and 
discolored in an area that measured 0.2 cm by 2.75 cm.  It 
was further noted that the texture of the scarred area was 
normal, and the scar had no induration or inflexibility.  The 
examiner opined that the scar did not affect the Veteran's 
ability to secure or maintain employment.  Color photographs 
of the scar were included with the examination report.

Based on the evidence of record, the Board finds that a 10 
percent evaluation, but no higher, is warranted for the 
Veteran's residuals of laceration of the chin.  The Veteran's 
scar is manifested by only one of the eight characteristics 
of disfigurement listed in Note 1 to Diagnostic Code 7800 
(before and after October 23, 2008):  the scar is elevated.  
There is no evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes, ears, cheeks, or 
lips).  Therefore, a 10 percent evaluation, and no higher, is 
warranted under the applicable criteria before or after 
revisions effective October 23, 2008.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected scar 
is adequately rated under the available schedular criteria.  
The objective findings of physical impairment are well 
documented.  The Board finds the overall evidence of record 
is not indicative of a marked interference with employment 
due to the scar.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



Asthenopia

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2009).

Diseases of the Eye
6003
Iritis

Rating

In chronic form, is to be rated from 10 percent 
to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional 
rating of 10 percent during continuance of 
active pathology. Minimum rating during active 
pathology.
10
38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008)

	(CONTINUED ON NEXT PAGE)




4.84a - Table V - Ratings for Central Visual Acuity 
Impairment [With Diagnostic Code] 
 
20/4
0 
(6/1
2)
20/5
0 
(6/1
5)
20/7
0 
(6/2
1)
20/10
0 
(6/30
)
AL* 
20/20
0 
(6/60
)
15/20
0 
(45/6
0)
10/20
0 
(3/60
)
5/200 
(15/6
0)
Light
Percepti
on
Only**
Vision 
in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12)
0
 
 
 
 
 
 
 
 
20/50 
(6/15)
    
10 
(607
9)
    
10 
(607
8)
 
 
 
 
 
 
 
20/70 
(6/21)
    
10 
(607
9)
    
20 
(607
8)
    
30 
(607
8)
 
 
 
 
 
 
20/100 
(6/30)
    
10 
(607
9)
    
20 
(607
8)
    
30 
(607
8)
    5
0 
(6078
)
 
 
 
 
 
20/200 
(6/60)
    
20 
(607
7)
    
30 
6076
)
    
40 
(607
6)
    6
0 
(6076
)
    7
0 
(6075
)
 
 
 
 
15/200 
(45/60
)
    
20 
(607
7)
    
30 
(607
6)
    
40 
(607
6)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
 
 
 
10/200 
(3/60)
    
30 
(607
7)
    
40 
(607
6)
    
50 
(607
6)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
    9
0 
(6075
)
 
 
5/200 
(15/60
)
    
30 
(607
4)
    
40 
(607
3)
    
50 
(607
3)
    6
0 
(6073
)
    7
0 
(6072
)
    8
0 
(6072
)
    9
0 
(6072
)
     
1005 
(6071
)
 
LPO**
    
305 
(607
0)
    
405 
(606
9)
    
505 
(606
9)
    6
05 
(6069
)
    7
05 
(6068
)
    8
05 
(6068
)
    9
05 
(6068
)
    1
005 
(6067
)
    1005 
(6062)
AL* of 
one 
eye
    
406 
(606
6)
    
506 
(606
5)
    
606 
(606
5)
    6
06 
(6065
)
    7
06 
(6064
)
    8
06 
(6064
)
    9
06 
(6064
)
    1
005 
(6063
)
    1005 
(6061)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a (2008).



 600
0  
Choroidopathy, including uveitis, iritis, cyclitis, 
and choroiditis.

 

GENERAL RATING FORMULA FOR DIAGNOSTIC CODES 6000 
THROUGH 6009 
Evaluate on the basis of either visual impairment due 
to the particular condition or on incapacitating 
episodes, whichever results in a higher evaluation.  
 
With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during 
the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during 
the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 1 week, but less than 2 weeks, during the 
past 12 months







6
0 
 

4
0 
 

2
0 
 

1
0
Note: For VA purposes, an incapacitating episode is a period 
of acute symptoms severe enough to require prescribed bed 
rest and treatment by a physician or other healthcare 
provider.
38 C.F.R. § 4.79 (effective December 10, 2008)

Factual Background and Analysis

The Veteran stated in March 2003 that his asthenopia included 
astigmatism and had gotten worse.  He said that he was 
nearsighted and suffered from dry eyes, which added to his 
stress and fatigue in routine vision.  He also stated that he 
had an extreme sensitivity to light.

On VA fee-basis examination in February 2003, the Veteran 
reported a history of eye fatigue, foreign body sensation in 
both eyes, and frontal headache.  It was noted that he had a 
positive family history of glaucoma.  The examiner noted that 
the Veteran's visual acuity, uncorrected, was 20/25 at far in 
the right eye and 20/23^-1 at far.  Visual acuity, corrected, 
was 20/20 at far and at near with -0.50 add +2.00 in the 
right eye and 20/20 at far and at near with -0.25 +2.00 in 
the left eye.  The examiner noted that the Veteran's pupils 
were round, equal, and reactive with no afferent papillary 
defect in both eyes with full extraocular movements.  It was 
noted that the Veteran's color vision was intact.  The 
examiner observed no ptosis or excessive blinking in both 
eyes.  The irises and lenses were clear and intact in both 
eyes.  The visual field by Goldmann perimeter was noted to be 
full in both eyes.  The examiner provided diagnoses of 
asthenopia, refractive error, and dry eye syndrome.

In April 2004, the Veteran stated that his far-sighted vision 
has been verified, and he was required to use reading 
glasses.  He said he was extremely sensitive to light.

During his June 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran said that his farsightedness started 
while he was on active duty.  He said that he could not read.  
He said that he owned about 30 pairs of reading glasses that 
he obtained at dollar stores.

On VA examination in June 2009, the Veteran said he had a 
heavy feeling above his eyes.  He said he had difficulty 
reading and dry eyes.  The Veteran's vision without glasses 
was noted to be 20/25 in both eyes at far distance and 20/50 
at near distance.  The Veteran's vision with glasses was 
noted to be 20/20 in both eyes at far distance and 20/20 at 
near distance.  The Veteran's pupils were observed to be 
round, regular, and active.  Dry eyes were observed.  The 
Veteran's corneas and lenses were noted to be clear.  The 
visual field was observed to be within normal limits.  The 
assessment was myopia, presbyopia, and astigmatism, 
correctable by glasses.  The examiner also noted that the 
Veteran's dry eyes were treatable by drops with no limitation 
of vision.

Based on the evidence of record, the Board finds that a 
compensable evaluation for asthenopia is not warranted at any 
time during the appeal.  Although the Veteran has complained 
of dry eyes and his dry eyes have been noted on examination, 
neither the February 2003 nor the June 2009 VA examiners 
found any active eye disease.

The Board has carefully considered the Veteran's comments 
that his eyesight has been deteriorating.  However, when 
evaluating the Veteran's eyesight for purposes of 
compensation, the basis of the evaluation is the Veteran's 
best distant vision obtainable after best correction by 
glasses.  In both the February 2003 and June 2009 
examinations, the Veteran's vision, with glasses, was 
correctable to 20/20.  As the Veteran's eyesight is 
correctable to 20/20 and no active disease pathology has been 
found on objective examination, a compensable evaluation for 
asthenopia is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
asthenopia is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment due to asthenopia.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

Here, the Veteran stated in March 2003 that he attempted not 
to reveal his service-connected disorders to his employers in 
order to keep his job.  He said that there were over 200 
times when he was absent from work or had to leave early to 
go home due to stomach pain, headaches, or his anxiety 
disorder.

The Veteran stated in July 2003 that he has last worked in 
1999.  He remarked that he worked from 1997 to 1999 as a vice 
president in charge of sales, and he said he had lost 20 
percent of his time due to illness.  He indicated that his 
anxiety, migraines, and other disorders prevented him from 
securing a substantially gainful occupation.  In an 
additional July 2003 statement, the Veteran said that he had 
not been able to work on a full-time basis for over three 
years due to tension, migraine headaches, stomach problems, 
and general weakness.

The Veteran remarked in April 2004 that his unemployability 
was a proven reality.  He said that despite numerous attempts 
during the previous four years, he had failed to get hired.  
He said that his anxiety, stomach discomforts, nervous 
tension, social inhibitions, insecurities, and numbing 
headaches are all related to his unemployability.

During his June 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran said that he had not been employed for 
close to six years.  He said that he lived off of his savings 
and was about to go on Social Security retirement benefits.  
He said that his background was in marketing, sales, business 
development, and in the technology field.  He said he was 
neither motivated nor inclined to flip hamburgers or wash 
dishes.  He said that he would not take a minimum-wage job.  
He said that it would be demoralizing to take a minimum wage 
job.  He said that he could not wear an apron and work at 
Home Depot.  He said he was proud but absolutely not lazy.

In June 2009, a VA examiner remarked that the Veteran's 
service-connected anxiety made his employability poor, but 
the Veteran was not unemployable.  A different VA examiner 
said that the Veteran's service-connected scar did not affect 
the Veteran's ability to secure or maintain employment.

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the Veteran is 
solely unemployable as a result of his service-connected 
disabilities.  VA records show service connection has been 
established for three disorders:  general anxiety disorder, 
currently evaluated at 30 percent; residuals of laceration of 
the chin, currently evaluated at 10 percent as of this 
decision; and asthenopia, currently evaluated as 
noncompensable.  Combining these evaluations using the 
combined ratings table found in 38 C.F.R. § 4.25, the 
Veteran's combined service-connected disability rating is 40 
percent.  Thus, the schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) have not been met in 
this case.

There is no medical evidence to suggest that the Veteran is 
unemployable as a result of his service connected 
disabilities alone.  The Board notes that a VA examiner said 
in June 2009 that while the Veteran's anxiety made his 
employability poor, the Veteran was not unemployable.  
Another VA examiner remarked in June 2009 that the Veteran's 
service-connected scar did not affect his employability.  The 
Veteran himself remarked in March and July 2003 that tension, 
migraine headaches, stomach problems, and general weakness 
all contributed to his work absences and unemployability.  
The Board observes that service connection is not in effect 
for tension, migraine headaches, stomach problems, or general 
weakness.  Thus, it does not appear that the Veteran is 
unemployable due to symptoms from his service-connected 
disorders alone.  Non-service-connected disabilities cannot 
be considered when evaluating unemployability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  None of the competent medical 
evidence of record shows that the Veteran is unemployable 
solely due to symptoms arising from his service-connected 
disorders alone.  Therefore, his claim for entitlement to 
TDIU must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to his service-connected disorders 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran's service-
connected disorders are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record as to his service-connected disabilities 
alone is not indicative of a marked interference with 
employment.  The Board notes that the Veteran's current 
health condition is due to multiple non-service connected 
disabilities in addition to his service-connected injuries.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability evaluation in excess of 10 
percent for generalized anxiety disorder, prior to June 9, 
2009, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder, from June 9, 2009, 
is denied.

Entitlement to an evaluation of 10 percent, but no higher, 
for residuals of laceration of the chin, is allowed, subject 
to the criteria governing the award of monetary benefits.

Entitlement to a compensable disability evaluation for 
asthenopia is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


